Case: 16-10588   Date Filed: 04/18/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10588
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:14-cr-00167-VEH-JEO-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

QUANTREY KANTRELL BRYANT,
a.k.a. Quantrey Kentrell Bryant,
a.k.a. Trey,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 18, 2017)
              Case: 16-10588    Date Filed: 04/18/2017   Page: 2 of 4


Before TJOFLAT, HULL, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Quantrey Bryant, proceeding pro se, appeals the denial of his motion for

return of property, which the district court construed as a motion brought under

Rule 41(g) of the Federal Rules of Criminal Procedure. On appeal, Bryant argues

that the district court should have considered whether the government unlawfully

seized property, namely, an Xbox, under the Civil Asset Forfeiture Reform Act of

2000 (“CAFRA”), 18 U.S.C. §§ 981 and 983. Pointing to United States v. Capote,

159 F. App’x 108 (11th Cir. 2005), Bryant contends that the government failed to

provide him with appropriate notice when seizing the Xbox. Bryant further asserts

that the government was required to comply with CAFRA’s provisions regardless

of whether he had “unclean hands” with respect to his acquisition of the Xbox.

      After a review of the facts and the applicable law, we affirm.

      On appeal from the denial of a Rule 41(g) motion, we review questions of

law de novo and factual findings for clear error. United States v. Howell, 425 F.3d
971, 973 (11th Cir. 2005). We review the “equitable equation” of the district

court’s decision to deny a Rule 41(g) motion for abuse of discretion. United States

v. Machado, 465 F.3d 1301, 1307 (11th Cir. 2006), abrogated on other grounds as

recognized in United States v. Lopez, 562 F.3d 1309, 1311-13 (11th Cir. 2009).

Though we review the equitable balancing for abuse of discretion, as to the legal


                                         2
               Case: 16-10588      Date Filed: 04/18/2017    Page: 3 of 4


question of whether to exercise equitable jurisdiction, our review is de novo. Mesa

Valderrama v. United States, 417 F.3d 1189, 1194 (11th Cir. 2005). Where a party

invokes Rule 41(g) after the close of all criminal proceedings, the motion for return

of property is treated as a civil action in equity. Machado, 465 F.3d at 1307.

      Under Rule 41(g), “[a] person aggrieved by an unlawful search and seizure

of property . . . may move for the property’s return.” Fed. R. Crim. P. 41(g).

Similar to Rule 41(g), CAFRA provides specific statutory remedies for a person

seeking to set aside a declaration of civil forfeiture or non-judicial forfeiture (i.e.

administrative forfeiture). See Mesa Valderrama, 417 F.3d at 1195. CAFRA

provides the sole remedy for property seized through civil forfeiture, while Rule

41(g) permits a court to invoke its equitable jurisdiction to consider return-of-

property claims in “exceptional cases where equity demands intervention.” See id.

at 1197; United States v. Eubanks, 169 F.3d 672, 674 (11th Cir. 1999). Thus,

CAFRA’s statutory remedies are available only where the property is seized

through civil or administrative forfeiture process, whereas equitable jurisdiction

under Rule 41(g) may cover claims of unlawful seizures of property committed

outside the forfeiture process. See Mesa Valderrama, 417 F.3d at 1195; Eubanks,
169 F.3d at 674.

      When a party seeks relief under Rule 41(g), the district court can only

exercise jurisdiction over the claim under two narrow circumstances. Eubanks,


                                            3
               Case: 16-10588     Date Filed: 04/18/2017     Page: 4 of 4
169 F.3d at 674. First, the court may have jurisdiction when an agency refuses to

consider a request that it exercise its discretion not to forfeit the property. Id.

Second, federal courts “under limited circumstances” may exercise equitable

jurisdiction over agency forfeiture decisions. Id. As this Court has explained,

“[t]he decision to exercise equitable jurisdiction is highly discretionary and must

be exercised with caution and restraint. In other words, jurisdiction is appropriate

only when the petitioner’s conduct and the merits of his petition require judicial

review to prevent manifest injustice.” Id. (citation omitted).

      The district court did not err in denying Bryant’s motion for return of

property. Here, Rule 41(g), rather than CAFRA, was the appropriate vehicle for

considering Bryant’s request. See Eubanks, 169 F.3d at 674. Moreover, Bryant’s

reliance on Capote, which involved property seized through civil forfeiture, is

misplaced. Because the property here was not seized through any civil forfeiture

process, Capote, which discussed the limitations period for appropriate CAFRA

claims, is inapposite. See Capote, 159 F. App’x at 111-13. Finally, the district

court was correct to decline equitable jurisdiction based on its finding that Bryant

had “unclean hands” with respect to the property. See Machado, 465 F.3d at 1307.

A thief cannot use equitable process to recover property that he stole. See id.

      AFFIRMED.




                                            4